Case 6:19-cv-01272-RBD-GJK Document 9-1 Filed 09/06/19 Page 1 of 3 PagelD 37

Exhibit “A”
oe ew eh tee «

16a relied mee

Case 6:19-cv-01272-RBD-GJK Document 9-1 Filed 09/06/19 Page 2 of 3 PagelD 38 .

Batch #520009112 Seq #2 Tracking § # 1001346132

é

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BIWEEKLY TIME SHEET
"EMPLOYEE __ - “ &
NAME Joos od Department
PERIOD. ENDING DATE Jf . .
ci LUNCH | LUNCH TOTAL | TOTAL. | INDICATEREASON FoR |.
| DAY/DATE | TIMEIN | BREAK BREAK TIME OUT | REGULAR | OVERTIME | NO HOURS WORKED OR
-| STARTS” | ENDS HOURS Hours _ | OVERTIME
MONDAY |; a 7 |.
joay7 FVIS |1e33 [IaS¥|s:00 | 4+
' | TUESDAY | ‘
eayen VIG | (DA Lor lfS7 | G+
n WEDNESDAY ; . :
epsi7 COSI 94 | 23d | FSG 9
THURSDAY | tf ES —
eee eZ lays | flO ly¢s [Fis
| FRIDAY | | -
regia 713 | —-— |Loo {8:45
ee : WEEKLY TOTALS
oe.
- PERIOD ENDING DATE Poh es Some — _.
; : LUNCH | LUNCH . TOTAL - TOTAL INDICATE: REASON FOR
DAN/DATE TIMEIN . j] BREAK BREAK TIME OUT | REGULAR | OVERTIME | NO HOURS WORKED OR.
[ | STARTS _-| ENDS __.{ HouRS | HouRS_| OVERTIME .
MONDAY 2
i .
ropa ELL OAPI IS SO}
ge i L.
roe epy SL | nolanntscert eta
(eat “(S32
‘| Wednesday,
Jun Tlwe | PS [LE RY F4SO |
Thursday i fi; ,
Tn gid | OFF
FRIDAY zi t ; , i
napa] C: a3) — !-OO | SQ

 

 

 

, WEEKLY TOTALS
WEEKLY.TOTAL bY lt 5
GRAND TOTAL “3 ls,

 

 

 

 

 

; 7 . . . + i
BY SIGNING THIS TIME SHEET, | CERTIFY THAT THE ABOVE IS AN ACCURACTE REFLECTION OF ALL HOURS WORKED AND NOT WORKED DURING THE INDICATED TIME PERIOD,
q !

EMPLOYEE SIGNATURE:

|

1
" CHMNEDVICODIAAARIAMCD CIZMATIINGE.

Jt

DATE_._/

nm

_/

arr t “4 ‘

 

 

 
Case 6:19-cv-01272-RBD-GJK Document 9-1 Filed 09/06/19 Page 3 of 3 PagelD 39

Batch #520009112 Seq #2 Tracking # 1001346132

 

Statement of Earnings For: Heather C Looby PHYSICIANS RESOURCE LLC (0170RD24)

160 E Granada
10/23/2017 Company Id: = 0170RD24 ORMOND BEACH, FL 35196
11/5/2017 Division i

11/9/2017 Department
Married

 

   

   
  

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

     

 

| Check Amount |. GrossPay .
' 29010134 $0.00 $1,555. a aoe 270.86

sk nites . ‘EARNINGS ~ eet dies ml yi a ace TAXES AB Ss ete DEDUCTIONS

Description Rate Hours Cars vip Hours “vib Dollars losesteuon Current YTD | Description Current.

Regular 20.0000 «77.75 1,555.00 1,174,52 22,475.80 | SOC SEC EE 93.12 2,133.18 | Med Pre Tax 53,09 1,114.89

Overtime 0.00 0.00 50.46 1,438.43 | MED EE 21.78 498.89

Other 0.00 0.00 16.00 320.00 | FEDERAL WH 116.15 2,662.81

Holiday 0.00 0.00 24.00 456.00

Bereavement 0.00 0.00 24.00 480.00

Prior Bal 0.00 0.00 559.50 10,350.76

Total: 77.75 1,555.00 1,848.48 35,520.99 Total: 231.05 5,294.88 | Total: 53.09 1,114.89

G “CURRENT PERIOD LEAVE ACCRUAL escie _ DISTRIBUTION OF NET PA ts
Checking “NcoUnE #4992296 1,270.86

 

 

 

 

 

WEL Ln FFU Viele Geese niin ea weed el Gr Gila Tac ET aeeU ki ec eles) vile aaa

 

 

 
